The Court.
—1. It is urged by appellant that the respondent cannot claim to be a purchaser in good faith and for a valuable consideration, because the cancellation of a pre-existing indebtedness is not a valuable consideration within the meaning of section 1214 of the Civil Code. But it is the law of this State that such pre-existing debt is a valuable consideration. (Frey v. Clifford, 44 Cal. 335.)
2. It is further insisted that the facts showing respondent to be a purchaser for a valuable consideration were not sufficiently pleaded by him. But there was an attempt to plead them, to which no objection was taken by demurrer or otherwise in the *160court below, nor was any objection made to the evidence of respondent tending to prove that he was a purchaser bona fide and for a valuable consideration.
3. There was evidence to sustain a finding that respondent had no actual notice of the grant to appellant.
4. It is claimed by appellant that the law of this State does not authorize the practice pursued or judgment rendered in this proceeding. In our opinion the action was authorized and the proceeding accords with section 386 of the Code of Civil Procedure.
Judgment and order affirmed.